Citation Nr: 0305461	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  91-34 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for hypertensive heart 
disease, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from July 1977 to April 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1990 rating decision 
of the Nashville, Tennessee, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied an increased 
evaluation for hypertension.  In January 1991, the veteran 
perfected his appeal of this decision before the Board.  

In September 1991, the veteran testified at a hearing before 
three members of the Board in Washington, DC.  The Board 
remanded the claim in November 1991 for further development.  

By rating decision of December 1992, the RO granted an 
increased evaluation of 30 percent for hypertension, 
effective July 1990.  This issue was no longer listed in 
subsequent supplemental statements of the case (SSOCs) by the 
RO, or in Board remands of May 1996 or October 1997.  The 
United States Court of Veterans Claims (Court) has held that 
where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating and a subsequent RO 
decision assigns a higher rating which is less than the 
maximum available benefit, the decision granting the higher 
rating does not abrogate the pending appeal.  AB v. Brown, 6 
Vet. App. 35 (1993).  Thus, the Board finds that the issue of 
entitlement to an increased evaluation for hypertension 
remains properly before it.  It is also important to note, 
that, in the December 1992 rating decision, the veteran's 
30 percent evaluation was determined to be more appropriately 
evaluated as hypertensive heart disease under Diagnostic Code 
(DC) 7007.  

The Board afforded the veteran additional opportunity to 
testify at a hearing because the members of the Board who 
conducted the September 1991 hearing were no longer at the 
Board.  The veteran chose to accept the additional hearing.  
Accordingly, he appeared and provided testimony before the 
undersigned member of the Board in Washington, DC, in 
May 1998.  


FINDINGS OF FACT

1.  The veteran's hypertensive heart disease is productive of 
no more than definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, moderate dyspnea on 
exertion.  

2.  The veteran's hypertensive heart disease is productive of 
workload no greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, with no evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
hypertensive heart disease have not been met at any time 
during the rating period.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 7007 (1997) and (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Evaluations 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. § 4.10 
(2002).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

II.  Hypertensive Heart Disease 

Service connection was granted for hypertension by rating 
decision of August 1978.  A 10 percent evaluation was 
assigned under DC 7101 effective June 1978.  By rating 
decision of December 1992, the veteran's disability was 
recharacterized as hypertensive heart disease, and the 
evaluation was increased to 30 percent, effective July 1990, 
the date of the claim.  The evaluation was changed to DC 
7007.  Effective January 12, 1998, hypertension and 
hypertension heart disease were allowed a separate 
evaluation.  By rating decision of January 12, 1998, the 
veteran was granted a separate 10 percent evaluation for 
hypertension, in addition to his 30 percent evaluation for 
hypertensive heart disease.  Effective May 10, 1999, his 
separate evaluation for hypertension was increased to 
20 percent.  The only issue before the Board at this time is 
hypertensive heart disease.  That 30 percent evaluation has 
remained in effect from July 1990 to this date.  

In July 1990, the veteran filed a claim requesting an 
increased evaluation for the above-cited disability.  

In July 1990, VA received a medical statement from Frank P. 
Johnson, MD, dated June 1990.  This medical statement 
indicated, in pertinent part, that the veteran had been 
followed in Dr. Johnson's internal medicine practice since 
1987.  It was stated that the veteran had severe 
hypertension, which was very difficult to control.  It was 
also indicated that he required multiple antihypertensive 
drugs at maximum doses.  

The veteran underwent VA examination in February 1991.  
Physical examination revealed the veteran was ambulatory 
unaided, had adequate manual grip, normal gait, and good 
heart tones with no murmurs audible.  His pulse was regular.  
Blood pressure readings were 146/94, sitting; 148/96, 
recumbent; and 144/92, standing.  The pertinent diagnosis was 
essential hypertension.  

In April 1991, VA received additional medical correspondence 
from Dr. Frank Johnson.  Dr. Johnson related that he had 
treated the veteran since 1987, primarily for severe 
hypertension.  He related that the veteran had also been seen 
at the Hypertension Clinic at Vanderbilt University, and 
they, too, were unable to adequately control his blood 
pressure.  It was indicated that he took high doses of 
antihypertensive medications to include Corgard, 120 mg. 
daily; Lasix 80 mg. daily; Loniten, 30 mg. daily as well as 
an enteric coated aspirin  daily and 8 mg. of Xanax daily.  
He was noted to be compliant with his medical regimen and at 
best, his diastolic blood pressure was about 90 and usually 
ran about 100.  His systolic blood pressure was quite well 
controlled between 130-140.  

In September 1991, Dr. Frank Johnson submitted copies of the 
veteran's medical records from July 1991 to September 1991.  
His blood pressure readings were 124/86 in July 1991; 124/82 
in August 1991; and 124/110  and 140/96, in September 1991.  

In September 1991, the veteran testified at a Central Office 
hearing in Washington, DC.  He testified that his blood 
pressure readings were taken by his private physician every 
other month and the diastolic readings were usually in the 
100 range.  He related that his most recent high reading was 
in September 1991 at 124/110.  He also testified that his 
highest diastolic reading was one he took himself which was 
140.  

In April 1992, another medical statement was received from 
Dr. Frank Johnson.  He reiterated his previous medical 
findings related in July 1990, and April 1991.  

The veteran underwent VA examination in June 1992.  The 
veteran was ambulatory and alert.  His chest was clear to 
auscultation and percussion.  Heart tones were adequate with 
no audible murmurs readily apparent.  There was no apparent 
clinical evidence of cardiac enlargement.  No organs or 
masses were palpable.  No clubbing, cyanosis, or edema was 
apparent.  Blood pressure readings were 162/114, recumbent; 
160/110, sitting; and 158/106, standing.  The veteran stated 
that the best his blood pressure ever is, is "110 on the 
lower number."  The diagnosis was essential hypertension 
that was vigorously, professionally, and properly treated, 
yet marginally to inadequately controlled.  On the 
examination, there was no evidence of cardiac enlargement and 
no evidence of end stage organ damage.  

In October 1992, the veteran was seen by Randal J. Rabon, MD.  
Dr Rabon indicated, in pertinent part, that the veteran did 
not have hypertensive retinopathy.  

In November 1992, Dr. Frank Johnson submitted another medical 
statement on behalf of the veteran's claim.  Dr. Johnson 
restated the veteran's blood pressure readings.  He stated 
that the veteran did have end organ damage as documented by 
echocardiogram, which he stated is the most sensitive method 
to determine left ventricular hypertrophy.  

A May 1994 medical statement was received by VA from Dr. 
Frank Johnson.  
Dr. Johnson again restated his previous findings and 
indicated that the veteran's blood pressure was well 
controlled systolically, but only adequately controlled 
diastolically.  His best blood pressure reading was related 
to usually be 130/90.  

Clinic records from Dr. Frank Johnson were obtained, 
reviewed, and associated with the claims folder.  In 
October 1990, cardiovascular examination revealed regular 
rate and rhythm.  S4 was positive.  There was no edema.  
Blood pressure readings in November 1990 were 142/90, 
150/100, and 140/100.  It was noted at one of his 
November 1990 clinic visits that he was having a lot of 
stress at home but because of the birth of his new child, he 
was handling stress better and not drinking as much.  He 
realized he had to take better care of himself.  In 
January 1991, he had no cardiopulmonary complaints.  Blood 
pressure checks showed readings of 140/96, 138/100, 126/100, 
126/96.  February 1991 blood pressure checks were 150/110, 
130/100, 114/94, 150/100, 120/100, 130/90, 134/100.  
Cardiovascular examination revealed regular rate and rhythm.  
There was positive S4, grade II/IV systolic murmur in the 
left lower sternal border with no radiation.  Abdomen was 
without ascities and his extremities had no fluid.  
March 1991 blood pressure readings were 130/90, 140/84.  
April 1991 blood pressure readings were noted to be 124/82, 
110/80.  Although he had complaints of weakness, tiredness, 
and sometimes pressure around his throat, Dr. Johnson 
specifically noted that these were great blood pressure 
findings.  Later that month, the blood pressure readings were 
140/100, 140/100, and 132/80.  It was noted that the veteran 
was doing well, that he was still drinking, but less so.  He 
related that he was working out at the Nautilus, losing 
weight, and all around feeling better.  It was noted that he 
was still smoking.  Cardiovascular examination revealed 
regular rate and rhythm.  There was positive S-4, II/VI 
systolic murmur.  There was mild epigastric tenderness.  No 
hepatomegaly and no edema were noted.  In May 1991, blood 
pressure readings were120/90, 140/90.  In June 1991, his 
blood pressure was 118/102 and cardiovascular examination was 
essentially the same.  In July 1991, his blood pressure 
readings were 120/90, 120/90, 124/86.  August 1991 blood 
pressure readings were 124/82, September 1991 blood pressure 
readings were 124/110, 140/96 and October 1991 blood pressure 
readings were 118/86, and 124/94.  November 1991 blood 
pressure readings were 140/96, with some chest pains and 
tightness, 160/100, and 150/100.  

In 1992, the veteran's blood pressure readings were taken on 
a nearly monthly basis.  In January 2002, Dr. Johnson 
indicated that the veteran's blood pressure reading of 120/84 
was the best he had seen it.  In June 1992, the veteran had 
left sternocostal pain with movement and deep inspiration.  
In September 1992, his blood pressure reading was at a low of 
110/78.  In October 1992, Dr. Johnson stated that the veteran 
was doing better from a hypertensive standpoint.  He had no 
cardiac complaints.  His highest blood pressure readings for 
the year were in December 1992 and were 144/102 and 120/104.  

In 1993, the veteran's lowest blood pressure readings were in 
January 1993 at 124/88, and 110/82.  He also had a 120/82 
reading in October 1993.  His highest blood pressure readings 
for the year were 150/100 in February 1993, 130/100 in 
April 1993, and 140/100 in September 1993.  

In 1994, the veteran had low blood pressure readings in 
January 1994 at 120/88, June 1994 at 110/84, and October 1994 
at 100/68.  In October 1994, he complained of chest pain.  
His highest blood pressure readings that year were 170/100 in 
August 1994, and 130/100 in December 1994. 

In March 1995, the veteran complained of tightness of the 
chest.  He had a blood pressure reading of 138/100 and did 
not want to undergo an EKG.  In April 1995, he underwent a 
regular treadmill test which was negative.  An echocardiogram 
showed mild concentric left ventricular hypertrophy.  The 
veteran had his lowest blood pressure reading of 124/82 in 
October 1995.  His highest blood pressure reading in 1995 was 
150/110 in July 1995.  In February 1996, he had a blood 
pressure reading of 160/94.  

In 1997, the veteran's highest blood pressure reading during 
blood pressure checks was in May.  His blood pressure reading 
at that time was 160/110.  His lowest blood pressure reading 
that year was in December 1997 with a reading of 130/82.  

In January 1998, the veteran had a blood pressure reading of 
120/100.  His lowest blood pressure readings were in 
February 1998 with a reading of 140/82 and May 1998, with a 
reading of 124/86.  His highest readings that year were in 
February 1998 with a blood pressure reading of 152/104 and in 
September 1998 with a blood pressure reading of 160/104.  

The veteran testified at a Central Office hearing in 
Washington, D.C., before the undersigned in May 1998.  He 
related that he took his own blood pressure readings every 
day or every other day.  He maintained that the readings 
fluctuated; usually as high as diastolic of 100 to 150.  He 
also related that he takes high doses of hypertension 
medication.  His wife testified that the veteran often did 
not feel well, with symptoms of flushed face, clutching of 
his chest, and shortness of breath.  The veteran testified 
that his doctor recommended that he perform 45 minutes to one 
hour of exercise per day on the treadmill or walking.  He 
also stated that he recently began an additional medication, 
an inhibitor that strengthens the heart muscles.  

The medical record shows three blood pressure readings for 
1999.  In January, his blood pressure reading was 148/88.  In 
April 1999, he had blood pressure readings of 164/98 and 
133/84.  

The veteran underwent a VA examination in May 1999.  The 
veteran complained that he had hypertension that had systolic 
pressures between 180-200 and diastolic pressures between 
100-120.  He complained of flushing of the face, numbness 
around the fingers, and fatigue.  He related that he was told 
by his private physician that he had ventricular hypertrophy.  
He denied chest pains.  He stated that his daily activities 
were mostly sedentary.  He stated that he is able to drive 
his car and take care of his activities, but he usually stays 
around the house and does nothing.  He occasionally exercises 
on a treadmill for twenty minutes, once a day, four to five 
times per day.  Physical examination revealed that the 
veteran did not appear in any acute distress.  His blood 
pressure was 200/120 and when repeated, his blood pressure 
was 180/110.  There was no thyroid enlargement.  There was no 
JVD.  His chest was clear to auscultation, bilaterally, and 
expanded symmetrically without retraction.  His heart had 
regular rate and rhythm, with normal S1, S2, no murmur or 
gallop.  He had normal symmetrical equal pulsation in both 
upper and lower extremities.  His abdomen was soft, non 
tender, non distended, with positive bowel sounds.  There was 
no organomegaly.  His lower extremities showed no edema or 
cyanosis.  His echocardiogram showed an ejection fraction of 
65% and revealed he had mild concentric left ventricular 
hypertrophy and mild mitral regurgitation without prolapse.  
He had normal aortic valve, tricuspid valve, pulmonary valve, 
and pericardial effusion and no hypokenetic segments.  The 
EKG showed normal sinus rhythm with no ST or T wave changes.  
The diagnosis was a history of uncontrolled hypertension with 
mild concentric left ventricular hypertrophy.  

The veteran's Social Security Disability Determination dated 
July 1999, was obtained and associated with the claims 
folder.  The determination showed that the veteran's primary 
disability diagnosis was organic mental disorder.  There was 
no secondary diagnosis established.  However, the evidence 
showed that the veteran's blood pressure, although higher 
than normal at times, had not seriously damaged his heart, 
kidneys or other vital organs.  

The veteran underwent a VA examination in October 2002.  
Physical examination revealed the veteran was alert, and in 
no acute distress.  His blood pressure was 150/100.  His 
examination was unremarkable.  Both pupils were equal, round, 
reactive to light and accommodation.  His neck was supple 
without any nodules masses, thyroid enlargement, jugular 
venous distension, or carotid bruit.  Chest was clear to 
auscultation, bilaterally.  There was no intercostals 
retraction and there was clear air entry, bilaterally, 
without wheezes and rhonci.  The heart had regular rate and 
rhythm, normal S1, and S2, with no murmur or gallop, with 
good peripheral pulsations in both upper and lower 
extremities.  Abdomen was soft, slightly obese, nontender, 
nondistended, with positive bowel sound and no organomegaly.  
Lower extremities showed no cyanosis or edema.  The veteran 
underwent an exercise stress test which showed he was able to 
exercise for five minutes.  He reached peak heart rate of 
about 155, and his peak blood pressure was 220/81.  This 
level of activity was equivalent to 7 METS of activity 
achieved.  He had no apparent arrhythmias, and no chest pain.  
He had moderate dyspnea and no significant EKG changes.  The 
exercise stress test was negative for any evidence of 
myocardial ischemia.  The diagnosis was history of poorly 
controlled hypertension and secondary left ventricular 
hypertrophy.  

The veteran seeks a higher evaluation for hypertensive heart 
disease.  He claims that this disability is more severe than 
the current evaluation reflects.  

During the course of the veteran's claim, the diagnostic 
criteria used for the rating of cardiovascular disorders have 
been changed.  When a law or regulation changes after a claim 
has been filed but before the administrative appeal process 
has been concluded, VA must apply the regulatory version that 
is more favorable to the veteran.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations to ascertain which version is most 
favorable to the veteran, if indeed one is more favorable 
than the other.

Pursuant to VAOPGCPREC 3-2000, where a regulation is amended 
during the pendency of an appeal, the Board must first 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation, and, if it is, the 
Board must apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change, and the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  

The criteria for evaluating diseases of the cardiovascular 
system were amended effective on January 12, 1998. See 62 
Fed. Reg. 65,207 (Dec. 11, 1997).  Under the old criteria of 
38 C.F.R. § 4.104, Diagnostic Code 7007 (1997), a 30 percent 
rating was warranted for hypertensive cardiovascular disease 
with definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more, moderate dyspnea on exertion.  A 
60 percent rating required marked enlargement of the heart, 
confirmed by roentgenogram, or the apex beat beyond 
midclavicular line, sustained diastolic hypertension of 120 
or more, which may later have been reduced, dyspnea on 
exertion, more than light manual labor precluded.  A 100 
percent rating required definite signs of congestive heart 
failure (CHF), more than sedentary employment precluded.  

Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7007 (2002), a 30 percent rating requires a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating requires more than one episode of acute CHF in the 
past year, or; workload greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating requires 
chronic congestive heart failure (CHF), or; workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent. (A note in the 
regulation indicates that one MET (metabolic equivalent) is 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 millimeters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used 
to rate the veteran.) 38 C.F.R. § 4.104 (2002).  

Neither version of the rating criteria is more favorable to 
the veteran.  Accordingly, the Board will rate the disability 
for the period since January 12, 1998 under the prior and 
revised criteria and the disability prior to that date under 
the prior version.  However, it is important to note that VA 
has based its consideration on all of the evidence and 
material of record, rather than merely on the evidence that 
pre-dates or post-dates the pertinent change to VA's rating 
schedule.  VAOPGCPREC 3-2000.

In the case at hand, the veteran's hypertensive heart disease 
is productive of disability no more than 30 percent 
disabling.  His hypertensive heart disease clearly has been 
difficult to control.  In April 1991, the examiner stated 
that his best diastolic blood pressure readings were around 
90 and usually ran about 100. He was on maximum 
antihypertensive medication but had no cardiac enlargement.  
He also complained of weakness and tiredness.  In April 1995, 
the medical evidence verified that he had mild left 
ventricular hypertrophy and shortness of breath.  These 
findings are no more than 30 percent under the old version of 
the criteria.  Marked enlargement of the heart, sustained 
diastolic of 120 or more, dyspnea on exertion, more than 
manual labor precluded, has not been shown.  Therefore, a 
60 percent evaluation from July 1990 to January 1998, has not 
been shown.  

Since 1998, again, the medical evidence has not shown more 
than a 30 percent evaluation under the old or new criteria. 
He testified at his most recent Central Office hearing in 
May 1998, that his blood pressure readings continued to 
fluctuate.  He stated that he continued to take high dosages 
of antihypertensive medication.  His wife testified that he 
had flush face, shortness of breath, and he would clutch his 
chest with chest pains.  His diastolic blood pressure 
readings again were generally in the 100 range.  His May 1999 
VA examination revealed blood pressure of 200/120 and 
180/110.  He related shortness of breath, flushing of the 
face, and fatigue.  His echocardiogram showed an ejection 
fraction of 65 percent and mild concentric left ventricular 
hypertrophy.  The most recent VA examination, performed in 
October 2002, showed 7 METS of activity achieved, moderate 
dyspnea, and secondary left ventricular hypertrophy.  These 
findings, under both the old and new criteria, are no more 
than 30 percent disabling.  Sustained diastolic blood 
pressure of 120 or more, dyspnea, more than light manual 
labor precluded, congestive heart failure in the past year, 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent, is not shown.  Therefore, under both the 
old and new criteria, throughout the rating period, the 
veteran has warranted no more than a 30 percent evaluation 
for his hypertensive heart disease.  An increased evaluation 
is not warranted.  

III.  VCAA Considerations 

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), which became effective on November 9, 2000.  The 
VCAA redefines VA's duty to assist and enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA.  He received notice 
via a supplemental statement of the case in July 2001.  This 
notice from the RO informed the veteran of what assistance VA 
would provide, what was needed from him, and the time limits 
associated with his claim.  Various notices and 
communications, also from the RO, such as the rating 
decision, the statement of the case, and several supplemental 
statements of the case, informed the veteran of the 
applicable laws and regulations needed to substantiate his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, he has also had the opportunity to testify at a 
hearing regarding his claim.  He testified at a Central 
Office hearing in September 1991, and again in May 1998.  
Therefore, the Board finds that VA has complied with all 
obligations to inform the veteran of the applicable laws and 
regulations and with all duties to assist the veteran in the 
development of the issues discussed above.  Thus, a remand 
for further technical compliance with the provisions of the 
VCAA is not necessary.  


ORDER

An increased evaluation for hypertensive heart disease is 
denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

